We agree with the Appellate Division that in this investigation directed by the Mayor, the commissioner of investigation was authorized to subpoena the records and information herein sought from the appellant (New York City Charter, § 803, subd. 1). We also agree that the information sought by the subpoena duces tecum was relevant to the inquiry (Matter of *Page 636 Edge Ho Holding Corp., 256 N.Y. 374). We pass upon no other question. The order should be affirmed, with costs.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and BROMLEY, JJ., concur.
Order affirmed.